 382DECISIONS OF. NATIONAL LABOR RELATIONS BOARDand that we request the Company to offer Havill reinstatement to his formeror a substantially equivalent position, without prejudice to his seniority orother rights and privileges previously enjoyed by him.LOCAL UNION No. 38 UNITED ASSOCIATION OF JOURNEYMENAND APPRENTICES OF THE PLUMBING AND PIPE FITTINGINDUSTRY OF THE UNITED STATES AND CANADA, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify Phillip Havill, in writing, if presently serving in theArmed Forces of the United States that we have no objection to his employmenton the ground that he is not a member of our labor organization, upon application,in accordance with the Selective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Ifmembers have any questions concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 13050Federal Building, 450 Golden Gate Avenue, Box 36047, San Francisco, California94102, Telephone 556-0335.International Longshoremen's Association,Local 1575,DistrictCouncil of the Ports of Puerto Rico,ILA, AFL-CIOandSea-Land Service, Inc.Cases24-CP-18 and 244-CB-541. June 15,1966DECISION AND ORDEROn November 26, 1965, Trial Examiner Samuel Ross issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-ticeswithin the meaning of the National Labor Relations Act, asamended, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer's Decision.Thereafter, the Respondent filed exceptionsto the Trial Examiner's Decision and a supporting brief.The National Labor Relations Board has reviewed the rulings ofthe Trial Examiner made at the hearing and finds that no prejudi-cial error was committed.The rulings are hereby affirmed.TheBoard has considered the Trial Examiner's Decision, the exceptionsand brief, and the entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examiner,with the following additions.The record shows, as the Trial Examiner found, that when thefour classifications in question were included in Office EmployeesInternational Union's contract on January 25, 1963, the RespondentUnion voiced no objection. Indeed, it signed a contract with theCompany on March 22, 1963, 2 months later, without contending thatthose employees should be included in the contract unit or assertingthat its certification covered them.Not until October 1964, when159 NLRB No. 35. INT'L LONGSHOREMEN'S ASSOCIATION, LOCAL 1575383Respondent was negotiating for a second contract, did it seek to addthose classifications.These facts show not only 'that OEIU's con-tract,which includes the disputed categories, is lawful on its face,so that no question concerning representation could appropriatelybe raised under Section 9 (c) - of the Act, but make plain that theRespondent had, at the very least, relinquished any claim to thoseemployees.Even assuming, therefore, that the April 27, 1962, cer-tification could be said to have covered them, that would not makeunlawful the subsequent contract with OEIU.Furthermore, theelements of a Section 8(b) (7) (A) violation having beenprima facieestablished, the Trial Examiner correctly concluded that proving avital certification covering these employees was a matter of defense,and that Respondent Union failed to meet its burden of provingthat defense.In any event, contrary to our dissenting colleagues,we are of the opinion that the record in this case contains sufficientevidence,prima facie,to warrant the conclusion that Respondent'scertificate does not cover the disputed employees.The record indi-cates that the Employer's attempt to settle this dispute bymeans ofa petition for clarification was rejected by Respondent in favor of astrike to force a decision in its favor.[The Board adopted the Trial Examiner's Recommended Order.]MEMBERS BROWN ANDJENKINS,dissenting :Briefly, the factsshow that the Office Employees InternationalUnion was certified on April 27, 1962, for Sea-Land's office employ-ees, and that on July 23, 1962, ILA, theRespondentUnion, was cer-tified fora group ofSea-Land's employees, including,inter alia,plant clericals.Sometime in August 1962, Sea-Land established' newjob titles-namely, OS & D clerks, junior dispatch clerks, junior pay-roll clerks, and inbound clerks.The job functions performed by thefour new classifications were previously accomplished by a generalclerk.On January 25, 1963, OEIU and Sea-Land negotiated acollective-bargaining agreementfor theoffice employees'unit andincluded the new jobtitles.On March 22, 1963, the Respondent andSea-Landexecutedtheir first contract.In October 1964, duringnegotiations leading totheirsecondcontract, the Respondent de-manded the inclusionof the job titlesin its contract,asserting thatits certificate covered such employees.Sea-Land refused,arguingthat theemployees were alreadycovered byOEIU's contract.Thequestion remained unresolved and Respondent struck and picketedSea-Land onMay 17, 1965. The strikeended on May 20, 1965. Thecomplaint allegesthat by suchstrikes and picketing Respondenthas violatedSection8(b) (7) (A)and (3)of the Act.The Trial 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDExaminer concluded that it was the Respondent's burden to establishthat its certificate covered the disputed employees, and that suchburden had not been carried.The record, in our judgment, does not contain adequate evidence.with respect to a crucial issue in this case, i.e., whether or not theRespondent's certificate covers the disputed employees.Certaincomments made by the Trial Examiner during the hearing wouldappear to have foreclosed development of such evidence.Thus, dur-ing the course of the hearing he stated :I do not see that it is my job to decide a unit question in thiscase .... I do not see within the scope of the complaint that Ican decide whether or not the Board certification covers a groupof employees ....In our view, disposing of the case on the technical basis of theburden of proof, as the Trial Examiner has done, is inappropriatefor resolving the underlying question involved, namely, the certifi-cation coverage of the disputed classifications of employees, and thusdoes not adequately consider the nature of Respondent's defense.Aneffective procedure for resolving that problem would have beenviaa unit clarification petition. Indeed, the Employer had filed such apetition, but the Regional Director permitted the petition to be with-drawn.Considering Respondent's contention in the present postureof the case, we are of the opinion that a decision on the merits shouldawait development of a complete record on the disputed coverage ofRespondent's certification.To this end we would remand the pro-ceeding for further hearing and afford Respondent, as well as Sea-Land and OEIU, an opportunity to adduce relevant evidence onsuch matter so that we may determine the basicissuespresented bythe complaint.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUponcharges filedon May 18, 1965, by Sea-LandService, Inc. (herein calledSea-Land or the Company), the General Counselissued a complaint on June 7,1965, whichas amended on June 11,1965, alleges that International Longshore-men's Association,Local 1575,DistrictCouncilof thePortsof PuertoRico, ILA,AFL-CIO (herein calledILA or theRespondent), engaged in unfair labor prac-tices within the meaning of Section8(b)(7)(A)and (3)affecting commerce withinthe meaning of Section 2(6) and(7) of the Act. TheRespondent filed an answerdenying the commission of unfair labor practices.A hearing was held before TrialExaminer Samuel Ross in Santurce,Puerto Rico, on July 12,13, and-14, 1965.Upon theentire record in the case and from my observation of the witnesses andtheir demeanor,and after due considerationof thebriefs filed on behalf of theGeneral Counsel and Respondent,Imake the following:FINDINGS OF FACT1.COMMERCESea-Land is a Delaware corporation which is engaged in the business of trans-porting cargo by ship between the States of the United States and the Common- INT'L LONGSHOREMEN'S ASSOCIATION, LOCAL 1575385wealth of Puerto Rico. Its annual revenue from said operations exceeds $1 million.Upon these admitted facts, it is found that Sea-Land is engaged in commerce andin operations affecting commerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABOR ORGANIZATIONS INVOLVEDRespondent admittedly is a labor organization within the meaning of Section2(5) of the Act, as is also Office Employees International Union, AFL-CIO (here-in called OEIU), and Local 392, Office Employees International Union, AFL-CIO (herein called Local 392).The uncontraverted record also discloses, and it isfound, that since December 12, 1962, when it was granted a charter by OEIU,Office Employees International Union, Local No. 402 (herein called Local 402),has been-and is a labor organization within the meaning of Section 2(5) of the Act.M. THE UNFAIR LABOR PRACTICESA. Background1.The history of collective-bargaining for Sea-Land's office andclerical employees in San JuanPrior to April 1962, the office and clerical employees of Sea-Land at San Juan,Puerto Rico "had never been represented by any labor organization." iOn April 27,1962,Local 392, which then represented the office clerical employees of othersteamship companies in Puerto Rico, was certified by the Board as the collective-bargaining representative of Sea-Land's employees in the following unit:All officeclerical employees working for the Employer [Sea-Land] on the Island of PuertoRico, including the office janitors, office chauffeurs, mail clerks, telephone opera-tors, and secretaries to the operations manager, traffic manager, and the filing secre-tary.Excluded: The secretaries to the acting manager and assistant manager, allother employees, and supervisors as defined in the Act.Following the certification, in October 1962, Local 392 complained to its Inter-national OEIU because Sea-Land's employees refused to pay initiation fees to it.As a consequence of said complaint, with the consent of Local 392, a new LocalNo. 402 was chartered by OEIU on December 12, 1962, to separately representSea-Land's employees in the certified unit.Simultaneously therewith, Local 392disclaimed further interest in representing Sea-Land's office clerical employees, andLocal 402 undertook such representation?On January 25, 1963, a master collective-bargaining agreement was negotiatedby OEIU and its "affiliated Local Unions," including Local 402, with Sea-Land,effective until November 9, 1965, covering the' terms and conditions of employmentof all of Sea-Land's "office and clerical employees working at [various] locations,"including Puerto Rico.The said master agreement was signed,inter alia,by thepresident and secretary-treasurer of Local 402.3Among the classifications ofemployees covered by the 'said master contract are over, short and damage (OS& D) clerks, junior dispatch clerks, junior payroll clerks, and jumor inboundclerks,whom the Respondent later claimed the right-to represent.2. ILA's certification and bargaining history with Sea-LandOn July 23, 1962, the Respondent was certified by the Board (Case 24-RC-1971) as the collective-bargaining representative of Sea-Land's employees in thefollowing unit: "all employees employed by the Employer [Sea-Land] at the portof San Juan, P. R., who are engaged in the handling, loading and unloading ofcargo, including delivery clerks, stamping clerks, receiving clerks, tally clerks,mechanics, carpenters and helpers, electricians and helpers, dock sailors, refrigera-tion mechanics and helpers, tinsmiths and welders, painters, oilers, janitors, gasolineexpenders, maintenance helpers, gatemen, switchmen, tow-motor and tractor driverson ^ unloading and loading ships, yard clerks, water boys, hatch tenders, stevedores,i See Decision and Direction of Election in Case 24-RC-1866, footnote 4.Local 402's new charter was not officially delivered until a formal ceremony was heldfor that purpose on March 26, 1963.However, Local 402 commenced functioning as aseparate labor organization on the date of the issuance of'its charter in December 1962.See General Counsel's Exhibit 5.243-084-67-vol. 159-26 386DECISIONSOF NATIONALLABOR RELATIONS BOARDcrane operators, signal men, portable crane operators and coopers.Excluded: Alloffice clerical employees, timekeepers, stevedore foremen and port captains, guardsand supervisors as defined in the Act."On March 22, 1963, following its certification, Respondent entered, into acollective-bargaining agreement with Sea-Land, effective until September 30, 1964,covering the terms and conditions of employment of the employees in the unit cov-ered by its certificate.The recognition clause of said agreement 4 specificallyexcluded from the contract's coverage, "all office personnel including those work-ing at the pier."B. The negotiations between ILA and Sea-Land for a renewal of their contractIn October 1964, after the expiration of their prior collective-bargaining agree-ment, Respondent and Sea-Land commenced negotiations of a renewal contract.These negotiations continued for about 8 months until May 18, 1965, whenRespondent commenced the strike and picketing which are alleged as violations ofSection 8(b)(7) (A) and (3) of the Act in the complaint in this case.According to the credited testimony of Jose Prado, Sea-Land's operations man-ager, during the course of the negotiations, Respondent's President Guillermo OrtizGonzalez demanded,inter alia,and continued thereafter to maintain that certainof Sea-Land's employees "belong in the ILA contract."The employees whomRespondent claimed the right, to, represent pursuant to its certification by the Boardincluded, over, short, and damage (OS & D) clerks, junior dispatch clerks, juniorpayroll clerks, and junior inbound clerks.Throughout the negotiations, Sea-Land'srepresentativesmaintained that these employees "were covered by the OEIU con-tract,"and were within the unit for which the Board certified Local 392 ascollective-bargaining representative. ' Sea-Land offered to submit this issue jointlywith Respondent to the Board for clarification but Respondent ILA declined theinvitation to do so.5According to Prado's uncontroverted and credited testimony, on March 28,1965,6 the parties agreed to refer theissueof the proper unit placement of, theemployees in the disputed classifications to the International representatives of ILAand OEIU in New York for resolution, and subject to the approval of the Board,Sea-Land agreed to abide by whatever determination the International Tepresenta-tivesmade.?The record does not disclose, what, if any, efforts were made there-after by the International representatives of OEIU and ILA to reach accord on thisissue.On May 17, representatives and counsel for Sea-Land met with Respondent'srepresentatives and counsel at the office of the Insular Conciliation Service. At thismeeting,Respondent'sPresidentOrtiz again demanded,inter alia,thatOS & Dclerks, junior dispatch clerks, junior payroll clerks, and junior inbound clerks beincluded in the unit coverage of the new agreement which the parties were negoti-ating.8Sea-Land'sManager John R. Bowman replied that the Company "couldnot arbitrarily give them [Respondent]these people, as they were covered by acontract of another union."Sea-Land's counsel Hall then stated that the Companyhad filed a petition requesting clarification of the unit for which Respondent wascertified,9 and would abide by the Board's determination retroactive to October 1,1964.Respondent's representatives replied that they "did not wish to submit it4 GeneralCounsel's Exhibit 8.e On one occasion,an appointment was made bythe partiesto meet at the Regional Di-rector's office "to resolvethis problem,"but on advice of counsel,Respondent's PresidentOrtiz failedto appear.6 All dateshereafter refer to 1965 unless otherwise specified.7Accordingto Prado's testimony,disputed by the Respondent,on March 28 the partiesto the negotiations also arrived at a verbal agreement on all the terms of a contract.Theresolution of this conflict is deemed unnecessary in the light of subsequent developmentswhich disclosewithout questionthat the issueof the inclusion in the contract of the dis-buted employee categories remained unresolved.8Another issuewhich thenstill remained unsettled was whether Sea-Land had paidproper wagesto gatemen and janitors according to the terms of the expiredcontract.AtthismeetingSea-Land offered to submitthisissueto arbitrationand, if decided againstit, to paythe correct wages retroactiveto October 1, 1964, but not to1958 as demandedby ILA.0Case 24-UC-6, ChargingParty's Exhibit 1. INT'L LONGSHOREMEN'S ASSOCIATION, LOCAL 1575387[this dispute] to the National Labor Relations Board," and threatened to strike thenext day unless Sea-Land agreed to include the disputed classifications of employ-ees within the unit coverage of the new agreement.The meeting then terminatedwithout agreement.On the next day, Respondent commenced a strike against Sea-Land and picketedits three terminals, trailer control building, and office building.The Respondent'sstrike and picketing ended on May 20, when "the Company started filing a petitionfor [an] injunction."After the strike ended, the Company, on June 1, withdrew its petition for clarifi-cation of the unit for which Respondent was certified.Also after the conclusion ofthe strike, further negotiations between Respondent and Sea-Land resulted in anagreement between them on June 8, on all contract terms.'° In respect to theemployees whose working conditions are covered by the new agreement, the unitdescription is identical with the old contract which expired on September 30, 1964,and specifically excludes from coverage, "all office personnel including those work-ing at the pier."However, the parties orally have agreed that after the new con-tract is signed, either party may "submit any classifications in dispute . . . to theNational Labor Relations Board."C. Concluding findings in respect to the alleged Section 8(b) (7) (A) violationAs previously noted, the complaint herein alleges that the Respondent, by picket-ing Sea-Land's facilities between May 18 to 20, engaged,inter alia,in unfair laborpractices within the meaning of Section 8(b)(7) (A) of the Act."The Respondent admits picketing Sea-Land but denies that its object was recog-nition as the representative of the disputed categories of employees. It contendsmoreover that Sea-Land's recognition of OEIU and its Local 402 as the rrepresenta-tive of the employees in the disputed classifications was unlawful, that a questionconcerning the representation of these employees may appropriately be raisedbecause the contract between Sea-Land and OEIU is not a bar, and that Respond-ent is currently certified as the representative of the employees in dispute.Thesecontentions will be considered hereinafter.1.The object of Respondent's picketingThe contention of Respondent that. an object of its picketing of Sea-Land wasnot recognition is based on the testimony of Respondent's President Ortiz that theunresolved issue in the contract negotiations was Sea-Land's refusal to pay properwages to gatemen and janitors according to the terms of the expired contract.However, as found above, another issue which remained unresolved and which pre-cipitated the Respondent's strike and picketing was the Respondent's insistence thatthe disputed classifications of employees be included in the unit coverage of the newagreement which the parties were negotiating.By that demand, the Respondent,in effect, was seeking recognition of Sea-Land as the representative of the employeesin the disputed classifications.Picketing for such an object is precisely that whichisproscribed by Section 8(b) (7) (A) of the Act.Moreover, to establish a violationof Section 8(b) (7) (A), it is not required that the sole object of the picketing berecognition, but only thatanobject be such.12Accordingly, it is found thatanobject of the Respondent's picketing was to force or require Sea-Land to recognize10At the timeof the hearing herein,thisagreement had been drafted but not yet signedby the parties.See Respondent's Exhibit 6.11 Section 8 (b) (7) (A) of the Act provides,as follows :8(b) It shall be anunfairlabor practicefor a labor organization or its agents--*w+sr(7) to picket or cause tobe picketed,or threaten to picketor cause to be picketed,any employer where an object thereofis forcing or requiring an employer to recognizeor bargain with a labororganization as the representative of his employees,or forcingor requiringthe employeesof an employerto acceptor select such labor organizationas their collectivebargainingrepresentative,unless such labor organization is cur-rently certifiedas the representative of such employees :(A)where theemployerhas lawfullyrecognized in accordancewith this Act anyother labor ;organization and a question concerning representation may not appro-priately be raised under section 9(c) of the Act.12Locai 345,RetailStore Employees Union(GemofSyracuse),145 NLRB 1168, 1172. 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent as the representative of said employees within the meaning of Section8(b)(7)(A) of the Act.2.The legality of Sea-Land's recognition of OEIU and Local 402 for thedisputed categoriesAs found above, on January 25, 1963, Sea-Land entered into a collective-bargaining contract with OEIU its Local 402 as the representative of its "office andclerical employees" working,inter alia,in Puerto Rico.The said contract by itsexpress terms covered the wages and other terms and conditions of employment ofSea-Land's OS & D clerks, junior dispatch clerks, junior payroll clerks, and juniorinbound clerks.At the time of and since the execution of the said contract, theemployees covered thereby, including those in the disputed classifications set forthabove, "accepted representation by OEIU Local 402," paid dues to that Union andattended its meetings.There is no evidence in the record that when Sea-Landexecuted its contract with OEIU and its Local 402, or at any time thereafter, thatthat Union did not represent an uncoerced majority of Sea-Land's employees in theunit described therein, or that any of the employees in the said unit were membersof or represented by Respondent.In Shamrock Dairy, Inc.,13the Board held that the extension by an employer ofrecognition to a union as the exclusive representative of his employees, and theexecution of a collective-bargaining agreement acknowledging that status of theUnion, gives rise to two rebuttable presumptions: (1) That the union was themajority representative at the time it was recognized as bargaining agent; for other-wise the parties would have been guilty of unfair labor practices; and (2) that themajority status continued; i.e., that the union continued to be the majority repre-sentative after the execution of the contract.Since itsShamrockdecision, theBoard has consistently followed the principles enunciated therein.14The Respondent has offered no evidence to rebut these presumptions.Never-theless, its brief contends that Sea-Land's recognition of OEIU and its Local 302as the representative of its office and clerical employees on January 25, 1963, wasunlawful because: (1) Local 392 and not Local 402 was certified by the Boardas their representative; and (2) "Local 402 could not have been the collectivebargaining representative of [these] employees as it didn't come into existenceuntil it received its charter on March 26, 1963 [after the contract was executed]."Neither of these contentions has any merit.In respect to the first of these contentions, the record discloses without contra-diction that in respect to the office clerical employees of Sea-Land in Puerto Rico,Local 392 voluntarily relinquished its representation rights to its sister Local 402,and thereafter disclaimed further interest in their representation.There is noevidence that this transfer of affiliation by the employees of Sea-Land was contraryto the desires of any of the employees involved, or was accompanied by any irregu-larity.Moreover, the violation of Section 8(b)(7)(A) with which Respondent ischarged is not bottomed on the certification of OEIU or its Local 402, but on theirlawful recognition by the contract with Sea-Land dated January 25, 1963.Accordingly, whether or not Local 402 succeeded Local 392 as the beneficiary ofthe latter's certification is immaterial to the issues herein.Contrary to the furthercontention of Respondent, the record shows that Local 402 was chartered by OEIUand commenced functioning on December 12, 1962, before the contract with Sea-Land was executed, and not on March 26, 1963, when the formal charter deliveryceremony took place.Accordingly, in accordance with the holding inShamrock Dairy, supra,and inthe absence of any testimony that OEIU or its Local 402 was not the majorityrepresentative of Sea-Land's office and clerical employees at any time materialherein, it is concluded that Sea-Land "lawfully recognized.another labororganization" within the meaning of Section 8(b)(7)(A) of the Act.1518119 NLRB 998, 1001-02.14Oilfield Maintenance Co., Inc.,142 NLRB 1384, 1386;Bud'8 Cooling Corporation,138NLRB 596, 601;Lori-Ann of Miami, Inc.,137 NLRB 1099, 1111, footnote 36;Crown DrugCompany,136 NLRB 865, 869.15 Itshould be noted in this connection that on May25, 1965, Respondent charged Sea-Land with unfair labor practices within themeaning of Section8(a) (1), (2), and (5) ofthe Act (Case 24-CA-2106) thereby "challenging the representative status of Local 402and the International (OEIU)," that by letter dated June 17, the Regional Directorrefused to issue a complaint thereon, and that Respondent's appeal from such refusal toissue a complaintwas deniedby the GeneralCounsel onSeptember29, 1965. INT'L LONGSHOREMEN'S ASSOCIATION, LOCAL15753893.The issue of whether a question concerning the representation of theemployees in dispute might appropriately be raisedBy statutory language, a finding that "a question concerning representation maynot appropriately be raised under Section 9(c) of the Act," is a necessaryelementfor the establishment of a violation of Section 8(b)(7)(A) of the Act.TheRespondent contends that the contract executed on January 23, 1963, between Sea-Land and OEIU and its Local 402 is not a bar to the raising of a question con-cerning the representation of the employees in dispute, because of the "transferof bargaining authority from OEIU Local 392 to.Local 402," because the unitcovered by the contract is different from that for which the Board certified Local392, and because the "disputed categories [of employees] are not now embracedin anappropriateunit "These contentions will be consideredseriatim.As already noted, the complaint in this case is not based on the Board's certifi-cation of Local 392 as the representative of Sea-Land's "office clerical employees"in Puerto Rico, but on the Company's recognition by master contract, of OEIU anditsLocal 402 as the representative of all its "office and clerical employees" in anumber of ports, including Puerto Rico.Accordingly, in respect to the issuespresented by the complaint, it is immaterial whether Local 402 is the successor toLocal 392's certification for Sea-Land's office clerical employees in Puerto Rico, orwhether the contractunit isdifferent or includes employees other than those forwhich Local 392 was certified.16What is material is whether the master contractbetween Sea-Land and OEIU and its Local 402 covers an appropriate unit forcollective-bargaining purposes, and therefore is a bar to the raising of a questionconcerning representation, or whether the said contract covers a unit which isrepugnant to the Board's policies or its certification, or is otherwise inappropriatefor collective-bargaining purposes, and therefore not a bar.In respect to this issue, the record discloses that the job descriptions and classifi-cations of OS & D clerks, junior dispatch clerks, and junior payroll clerks wereeither adopted or modified by Sea-Land in August 1962.17According to the jobdescriptions in evidence,ls thesepositionsare clearly clerical in nature.Theemployees who occupy these positions, and the junior inbound clerks, perform asubstantialportion of their duties in Sea-Land's office, and therefore enjoy a com-munity of interest with office employees.Evenassumingthat the employees inthese disputed categories are regarded as plant clericals, there has been no showingthat their interests are different from those of the office clericals.The Board hasheld units of office and plant clericals. to be appropriate for collective-bargainingwhere, as here, the parties have agreed to such a unit.19Moreover, the Board hasheld that it:isreluctant to disturbexistingcontract units established by collectivebargaining, unless they are repugnant to Board policy or do not assure employ-ees the fullest freedom in exercising the rights guaranteed by the Act 20No, such repugnancy or lack of freedom has been shown in respect to the unit ofemployees covered by Sea-Land's master contract with OEIU and its Local 402,nor has any evidence been adduced to show that such unit is inappropriate forpurposes of collective bargaining.Moreover the inclusion of Sea-Land's officeand clerical employees who work in Puerto Rico in a master contract coveringlike employees who work for Sea-Land at-other ports does not impair the effective-ness of the contract as a bar to theraisingof a question concerning representa-tion.Such a master "multiplant" contract is not regarded by the Board as inderogation of the certified unit, but merely as a merger of the unit with a largergroup of employees with a strong community of interest 21The collective-bargaining agreement entered into on January 25, 1963, betweenSea-Land and OEIU and its Local 402 specifically covers the wage rates and otherterms and conditions of employment for,inter alia,the Company's employees inla There is no evidence that the contractunit of "office and clerical employees" embracesany employees of Sea-Land in Puerto Rico who are not also "office clerical employees "17 The record does notdisclosewhetherthese jobtitleswere or were not used by Sea-Landprior to August 1962."Respondent's Exhibit 4A-4C.11Eastern Corporation,116 NLRB 392, 330;Eller Co.,108 NLRB 1417, 1418.20 TheMurray Company of Texas, Inc.,107 NLRB 1571, 1573.21 Lever Brothers Company,96 NLRB 443, 450;Owens-IllinoisGlassCompany,108NLRB 947, 950... 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDPuerto Rico who are classified as OS & D clerks, junior payroll clerks, junior dis-patch clerks, and junior inbound clerks 22The said agreement (article II) containsa unionsecurity clause apparently lawful on its face whose legality has not beenquestioned in this proceeding.The purpose of the Board's contract bar rule "isbased on policy considerations. It aims to stabilize an existing contractual rela-tionship for a reasonable term." 23Accordingly, since it has not been shown thatthe inclusion of the disputed categories of employees in a master "office and cler-ical" contract unit was in derogation or repugnant to Board policy, or that theresultingunit was inappropriate for collective-bargaining purposes, it is concludedthat the master contract between Sea-Land and OEIU and its Local 402 is a barto the raising of a question concerning the representation of the employees indispute.-4.The contention that Respondent is the certified representative of the disputeemployeesThe statutory language of Section 8(b) (7) expressly exempts from its proscrip-tionslabor organizations which are certified as the representative of the employeesfor whom they seek recognition.The Respondent contends that it is entitled torepresent Sea-Land's OS & D clerks, junior dispatch clerks, junior payroll clerks,and junior inbound clerks.To the extent that the Respondent's claim to representthese employees can be gained from the testimony of Respondent's only witness,itsPresident Ortiz, it appears to be- based on the contention (a) that Respondentwas certified by the Board as the collective-bargaining representative of "stampingclerks" and "yard clerks," and (b) that Sea-Land's employees who are classified asOS & D clerks, junior dispatch clerks, junior payroll clerks, and junior inboundclerks perform the same duties as persons who- under Respondent's certification, aredesignated as stamping clerks and yard clerks.24The burden of proving that itscertification entitled it to represent OS & D clerks and the other disputed classifica-tion-and thereby establishing itself within the scope of the permissive proviso-necessarily rests upon the Respondent Union.According to the uncontroverted testimony of Rafael Reyes, president of OEIULocal 402, since January 25, 1963, all of the employees in the disputed classifica-tions which Respondent claims the right to represent, have been members of, paiddues to, and attended meetings of OEIU Local 402, and that Union has repre-sented the employees in those classifications.Although these disputed classifica-tions and job descriptions were in existence for at least 7 months when on March 22,1963,Respondent executed its collective-bargaining agreement with Sea-Land,no claim was then made by Respondent that its certification covered these employ-ees, or that it was otherwise entitled to represent them because of the nature oftheir work.Sea-Land does not employ persons under the job titles of stamping clerks oryard clerks.These job designations, according to the credited testimony of Sea-Land's Operations Manager Prado, are utilized by steamship companies who oper-ate break-bulk cargo vessels, but not by Sea-Land which operates trailerships.Sea-Land's OS & D clerks and its employees in the other categories in disputeperform substantial portions of their duties in Sea-Land's office.The Respondentspecifically excluded from the coverage of its March 22, 1963, contract with Sea-Land "All office personnel including those working at the pier." 25Respondent'sagreement to that exclusion, its failure to then protest the inclusion by Sea-Land ofthe disputed categories in the unit covered by the OEIU contract, and the absenceof any explanation for such failure to protest, clearly require the inference, whichismade, that Respondent did not then regard the disputed employees as covered byitscertification.-No showing has been made that the duties of these disputed employees havechanged since the Respondent so contracted with Sea-Land.Neither has anyevidence been presented by Respondent (and there is none in the record) that anyof Sea-Land's employees in the disputed classifications ever were members of or23General Counsel's Exhibit 5, schedule E. -za C. G. WiZZ4a,Inc.,119 NLRB 1677;Airborne Freight Corporation,142 NLRB 873, 875.24 Ortiz first testified that Sea-Land changed the job name of stamping clerks to OS & Dclerks.However,'he later admitted in cross-examination that he had no recollection thatSea-Land at any time employed persons designated as stamping'clerks.25 A like exclusion also appears in the contract which Respondent and Sea-Land nego-tiated after the May 18 to 20 strike which gave rise to the instant case. INT'L LONGSHOREMEN'S ASSOCIATION, LOCAL 1575391represented by Respondent.The onlyevidence offered by Respondent to supportthe belated contention that its certification covers these employees is the conclu-sionary testimony of its President Ortizthatstamping clerks and yard clerksemployed by other employers perform similar functions.In these circumstances,itcannot be said that the Respondent has come forth with sufficient probative evi-dence to establish that it is the certified representative of Sea-Land's employees inthe disputed categories and therefore exempt from the proscriptions of Section8(b)(7)(A).5.ConclusionFor all the reasons stated above, it is found that the Respondent, by threateningto picket and picketing Sea-Land from May 18 to 20 with an object of forcing orrequiring Sea-Land to recognize and bargain with it as the collective-bargaining rep-resentative of Sea-Land's employees classified as OS & D clerks, junior dispatchclerks, junior payroll clerks, and junior inbound clerks, at a time when Respondentwas not currently certified as their representative, Sea-Land lawfully recognizedOEIU and its Local 402 as the representative of said employees, and a questionconcerning their representation could not appropriately be raised under Section 9(c)of the Act, thereby engaged in unfair labor practices within the meaning of Section8(b)(7)(A) of the Act.D. Concluding findings in respect to the alleged Section 8(b) (3) violationThe complaint in this case also alleges that by adamanty demanding and insist-ing upon the inclusion of OS & D clerks and the employees in the other disputedcategories in the coverage of the new agreement with Sea-Land, and by threateningto strike and striking to compel the acceptance of that demand, Respondent therebyrefused to bargain in good faith for the employees for whom it is the certified rep-resentative, and violated Section 8(b)(3) of the Act. _As previously found, Respondent was certified for a specific unit of Sea-Land'semployees, and thereafter executed a collective-bargaining agreement with Sea-Landfor the employees for whom it is the certified representative.After the expiration ofthat contract, when Sea-Land and Respondent engaged in negotiations for a renewalof that contract, the Respondent demanded and insisted that the new agreement,should also include coverage for OS &'D clerks, junior dispatch clerks, junior pay-roll clerks, and junior inbound clerks.Sea-Land refused to bargain with Respond-ent for its employees in these categories on the ground that they were representedby OEIU and its Local 402, and that a valid existing collective-bargaining agree-ment with said unions precluded it from complying with Respondent's demand.Respondent nevertheless persisted in its demand for the inclusion of said employeesin the new contract, and refused Sea-Land's offer to jointly petition the Board forclarification of the unit for which Respondent was certified.Thereafter, on May 17,1965, Respondent threatened to strike and from May 18 to 20 struck Sea-Land,interalia, to compel the Company to include the disputed employees in the cover-age of the new contract being negotiated.As the certified representative of employees in an appropriate unit, the Respond-ent was obligated under Section 8(b)(3) and (d) of the Act, to bargain collectivelywith Sea-Land regarding the terms and conditions of employment for the employeesfor whom it is the certified representative. Absent agreement by Sea-Land, Respond-ent could not lawfully condition bargaining for employees for whom it was thecertified representative by demanding and insisting upon bargaining for employeesnot included in its certified unit 26As the Court of Appeals said inInternationalLongshoremen's Association v. N.L.R.B., supra,683:As a matter of law the union cannot resort to economic pressure, includingstrike action, to force the employer to deal with representatives of a unit dif-ferent from the unit certified by the BoardThe unit for which Respondent was certified, and the unit description in Respond-ent's first contract with Sea-Land, enumerates many classifications of employees, but2BInternationalLongshoremen's A88ocaation (New York Shipping A88ociatson),118NLRB 1481, enforcement denied for reasons not mates Ia1 herein,International Longshore-men'8 A88ootation(N.Y. Shipping Aasoolat{on) v. N.L.R.B.,277 F.2d 681(C.A.D.C.) ;Doad8 v.International Long8horemen'8A88ociation,147 F.Supp. 103 (D.C.S.D.N.Y.),affirmed 241 F.2d 278, 282-283 (C.A. 2) ; Cf.NationalMaritimeUnionof America, 78NLRB 971, 980-982. 392DECISIONSOF NATIONALLABOR RELATIONS BOARDitdoes not include-OS & D clerks,junior payroll clerks, junior dispatch clerks, orjunior inbound clerks.Accordingly, since the General Counsel established by com-inter alia,to force the Companyto bargain with it for employees who were not specified in Respondent's certifica-tion, the burden shifted to the Respondent to come forward with probative evidencethat its certification in fact covered said employees.However, as found above, nosuch probative evidence was adduced by the Respondent.It is therefore found that by adamantly insisting, and by threatening to strikeand striking from May 18 to 20,1965,inter alia,to force Sea-Land to include inthe unit coverage of the contract being negotiated, OS & D clerks, junior dispatchclerk,junior payroll clerks, and junior inbound clerks, the Respondent failed andrefused to bargain in good faith for the employees for whom it is the certifiedrepresentative,and thereby engaged in unfair labor practices within the meaning ofSection 8(b)(3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth insectionIII, above,occurring in con-nectionwith the operations of Sea-Land describedin sectionI,above,have a close,intimate,and substantial relation totrade, traffic, andcommerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe freeflow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itwill be recommended that it cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Sea-Land Service, Inc., is engaged in commerce and in operations affectingcommerce within the meaning of Section 2(6) and (7) of the Act.2.The Respondent, International Longshoremen's Association, Local1575,Dis-trictCouncil of the Ports of Puerto Rico, ILA, AFL-CIO, Office Employees Inter-national Union, AFL-CIO, Local 392, Office Employees International Union, AFL-CIO, and Office Employees International Union, Local No. 402, AFL-CIO, arelabor organizations within the meaning of Section 2(5) of the Act.3.By threatening to picket and, picketing the facilities of Sea-Land Service, Inc.,with an object of forcing or requiring Sea-Land to recognize and bargain withRespondent as the collective-bargaining representative of Sea-Land's employees whoare classified as OS & D clerks, junior dispatch clerks, junior payroll clerks, andjunior inbound clerks, at a time when Respondent was not currently certified assuch representative, Sea-Land had lawfully recognized another labor organizationas the collective-bargaining representative of said employees, and a question con-cerning their representation could not appropriately be raised under Section 9(c) ofthe Act, the Respondent has engaged in unfair labor practices within the meaning ofSection8(b)(7)(A) of the Act.4.On and since July 23, 1962, the Respondent has been the certified collective-bargaining representative in the following unit appropriate for purposes of collectivebargaining: all employees employed by the Employer [Sea-Land] at the port ofSan Juan, P. R., who are engaged in the handling, loading, and unloading of cargo,including delivery clerks, stamping clerks, receiving clerks, tally clerks, mechanics,carpenters, and helpers, electricians and helpers, dock sailors, refrigeration mechan-ics and helpers, tinsmiths and welders,painters,oilers,,janitors, gasoline expenders,maintenance helpers, gatemen,switchmen,tow-motor and tractor drivers on unload-ing and loading ships, yard clerks, water boys, hatch tenders, stevedores, craneoperators,signalmen,portable crane operators, and coopers.Excluded: All officeclerical employees, timekeepers, stevedore foremen and port captains, guards andsupervisors as defined in the Act.5.By adamantly insisting that Sea-Land agree to the inclusion in the coverage ofthe new agreement being negotiated with Respondent,employees who are not withinthe appropriate unit for which it was certified,and by resorting to economic pres-sure including,threats to strike and strike action to force or require'Sea-Land toagree to such inclusion of nonunit employees,the Respondent has failed and refusedto bargain collectively in good faith for the employees in the appropriate unit for INT'L LONGSHOREMEN'SASSOCIATION, LOCAL 1575393which it is the certified representative, and thereby has engaged in unfair laborpractices within the meaning of Section 8(b)(3) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in this case I recommend that the Respondent, InternationalLongshoremen's Association, Local 1575, District Council of the Ports of PuertoRico, ILA, AFL-CIO, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Picketing or threatening to picket the premises of Sea-Land Service, Inc.,where an object thereof is forcing or requiring Sea-Land to recognize or bargainwith the Respondent as the collective bargaining representative of Sea-Land'semployees who are classified as OS & D clerks, junior dispatch clerks, junior pay-roll clerks, junior inbound clerks, or any other classification, where Sea-Land haslawfully recognized, in accordance with the National Labor Relations Act, asamended, Office Employees International Union, AFL-CIO, Local No. 402, OfficeEmployees International Union, AFL-CIO, or any other labor organization otherthan the Respondent, and a question concerning the representation of said employeesmay not appropriately be raised under Section 9(c) of the Act, unless the Respondentis currently certified as the collective-bargaining representative of such employees.(b)Adamantly demanding or insisting that any agreement reached with Sea-Land Service, Inc., include employees who are not within the unit found appropriatefor collective-bargaining purposes in Case 24-RC-1971, or resorting to economicpressure, including strike action or threat of such action, to force Sea-Land Service,Inc., to include in a contract with Respondent, employees who are,not within thesaid appropriate unit, so long as the certification issued to Respondent in that caseremains outstanding and Sea-Land Service, Inc., insists on confining the negotiationsto the employees in said unit.-2.Take the following affirmative action to effectuate the policies of the Act:(a) Post in conspicuous places-at its business office, meeting halls, and all placeswhere notices to its members are customarily posted, copies of the attached noticemarked "Appendix." 27Copies of the said notice, to be furnished by the RegionalDirector for Region 24, shall after being signed by a duly authorized representativeof the Respondent, be posted by Respondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, in such conspicuous places.Reasonable steps shall be taken by the Respondent to insure that the said noticesare not altered, defaced, or covered by any other material.(b) Forthwith mail to the aforesaid Regional Director for Region 24, signedcopies of the said notice for posting by Sea-Land Services, Inc., if it so chooses, inplaces where notices to its employees are customarily posted.(c)Notify the Regional Director for Region 24, in writing, within 20 days from thedate of receipt of this Decision, what steps Respondent has taken to comply herewith.28' In the event that this Recommended Order is adopted by the Board,the words "aDecision and Order"shall be substitutedfor the words "the Recommended Order of aTrial Examiner"in the notice. In the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals,the words"a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words "a Decisionand Order."se In the event that this Recommended Order Is adopted by the Board,this provisionshall be modified to read:"Notify said Regional Director,in writing,within 10 days fromthe date of thisOrder,what steps'the Respondent has taken to comply herewith."APPENDIXNOTICE TOALL MEMBERS OF INTERNATIONAL LONGSHOREMEN'SASSOCIATION, LOCAL1575,DISTRICT COUNCIL OF THE PORTS OF PUERTO Rico,ILA, AFL-CIO ANDEMPLOYEES OF SEA-LAND SERVICE, INC.Pursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT picket,or cause to be picketed,or threaten to picket Sea-LandService, Inc., where an object thereof is to force or require Sea-Land to recog- 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDnize or bargain with us as the representative of its employees who are classi-fied as OS & D clerks,junior dispatch clerks, junior payroll clerks,juniorinbound clerks, or inany otherclassification,where Sea-Land haslawfullyrecognized,in accordancewith the NationalLabor Relations Act, as amended,OfficeEmployees InternationalUnion,AFL-CIO, Local No. 402, OfficeEmployees InternationalUnion, AFL-CIO,or any other labor organizationother than us, and a question concerning the representation of said employeesmay not appropriately be raised under Section 9(c) ofthe Act,unless we arethencurrentlycertifiedby the NationalLabor Relations Board as the repre-sentative of such employees.WE WILL NOTadamantly demand or insist that any agreement reached withSea-Land Service,Inc., includeemployees who arenot within the unit foundappropriate in Case 24-RC-1971,and WEWILL NOTresort to economic pres-sure, including strike action or threat of such action,to force Sea-Land toinclude in a contract with us employees who are not in said appropriate unit,so long as the certification issued to us remains outstanding and Sea-Landinsists on confining the negotiations to the employees in said unit.INTERNATIONAL LONGSHOREMEN'SASSOCIATION, LOCAL 1575,DISTRICTCOUNCIL OFTHE PORTS OF PUERTORico, ILA,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or coveredby anyothermaterial.Ifmembers have any question concerning this notice or compliance with its pro-visions, they may communicatedirectlywith the Board'sRegional Office,P.O. Box11007, FernandezJuncos Station,Santurce,Puerto Rico 00910,Telephone 724-7171.Southwire CompanyandInternational Union of Electrical, Radioand Machine Workers,AFL-CIO.Case 10-CA-6007.June 15,1966DECISION AND ORDEROn February 11, 1966, Trial Examiner Maurice S. Bush issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practices,and recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached TrialExaminer'sDecision.He further found that Respondent had not engaged incertain other unfair labor practices alleged in the complaint.There-after, the General Counsel and Respondent filed exceptions to theTrial Examiner's Decision and supporting briefs.The ChargingParty filed cross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrialExaminer'sDecision, the exceptions, cross-exceptions, and159 NLRB No. 32.